Citation Nr: 1708305	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  08-20 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a lumbosacral strain, for the period on appeal prior to July 5, 2011.

2.  Entitlement to a separate evaluation for radiculopathy of the left lower extremity associated with a lumbosacral strain, for the period on appeal prior to July 5, 2011.

3.  Entitlement to an evaluation in excess of 20 percent for status post C5-7 cervical fusion. 

4.  Entitlement to a separate evaluation for radiculopathy of the left upper extremity associated with status post C5-7 cervical fusion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1986 to November 1986 and on active duty from August 2002 to November 2003.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Veteran and his wife testified during a Board hearing in Montgomery, Alabama, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In April 2012, the Board remanded the Veteran's appeal with instruction to provide VA examinations of his cervical spine and peripheral nerves and to associate with the claims file relevant records from VA treatment facilities and the Social Security Administration.  The Board also remanded a claim for a total disability rating based on individual unemployability (TDIU), which was granted in a March 2016 rating decision.  Relevant records were obtained and the Veteran underwent VA examinations in July 2014 and August 2015.  The Board is therefore satisfied that the instructions in its April 2012 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period on appeal prior to July 5, 2011, the Veteran's lumbar spine disability was productive of the functional equivalent of forward flexion limited to 60 degrees or less, but not productive of incapacitating episodes, ankylosis, forward flexion limited to 30 degrees or less, or the functional equivalent thereof.

2.  For the period on appeal prior to July 5, 2011, radiculopathy of the left lower extremity associated with a lumbosacral strain was the equivalent of mild incomplete paralysis of the sciatic nerve, but not complete paralysis or moderate, moderately severe, or severe incomplete paralysis.

3.  The Veteran's cervical spine disability is not productive of incapacitating episodes, ankylosis, forward flexion of the cervical spine 15 degrees or less, or the functional equivalent thereof.

4.  Radiculopathy of the left upper extremity associated with status post C5-7 cervical fusion was the equivalent of mild or moderate incomplete paralysis of the radial nerve in the nondominant extremity, but not complete paralysis or severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but not in excess thereof, for a lumbosacral strain, for the period on appeal prior to July 5, 2011, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for a separate evaluation of 10 percent, but not in excess thereof, for radiculopathy of the left lower extremity associated with a lumbosacral strain, for the period on appeal prior to July 5, 2011, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for an evaluation in excess of 20 percent for status post C5-7 cervical fusion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5241 (2016).

4.  The criteria for a separate evaluation of 20 percent, but not in excess thereof, for radiculopathy of the left upper extremity associated with status post C5-7 cervical fusion have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated April 2007.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have Social Security Administration records and relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations in May 2007, July 2011, April 2012, July 2014, and August 2015.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).



Lumbosacral Strain Prior to July 5, 2011

The Veteran claims an evaluation in excess of 10 percent for his lumbosacral strain for the period on appeal prior to July 5, 2011.  The Veteran is in receipt of a 40 percent evaluation since July 5, 2011.  Prior to the Board's April 2012 remand, the Veteran withdrew his appeal for the period from July 5, 2011.

The Veteran is currently in receipt of a 10 percent disability rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral strain.  This disability is evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  The next higher rating of 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Under this formula, a higher rating of 20 percent is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum rating of 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

L5-S1 lumbar radiculopathy of the left lower extremity is evaluated as paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  An evaluation of 10 percent is warranted for mild incomplete paralysis, 20 percent is warranted for moderate incomplete paralysis, 40 percent is warranted for moderately severe incomplete paralysis, 60 percent is warranted for severe incomplete paralysis, and 80 percent is warranted for complete paralysis.  Complete paralysis of the sciatic nerve is productive of the foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or very rarely lost.  In rating the peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Private treatment records reflect that in July 2006, the Veteran reported severe pain in his lower back after picking up a television.  A July 2006 MRI which showed lumbar spondylosis with no significant canal stenosis but a mild central disc protrusion superimposed on a bulge at the L3-4 level and mild left foramina stenosis at the L4-5 level.

In his February 2007 claim for an increased evaluation, the Veteran reported a worsening of his back disability.  

The Veteran submitted a number of statements in April 2007.  He reported that he had aggravated his lower back in July 2006.  He described the findings in his MRI and stated that he continues to have low back pain all the time, mostly rated at 3-4/10 but sometimes 10/10 so that he cannot move.  His friend reported that he observed the Veteran's inability to do any lifting, prolonged standing, or walking. His doctor described his treatment since July 2006.

The Veteran underwent a VA examination in May 2007.  He reported constant pain rated at 4-5/10 which radiated to his left thigh with tingling and numbness that is sharp in the left knee.  Pain was aggravated by bending over, picking up heavy objects, prolonged standing, or prolonged walking.  He denied stiffness.  Examination revealed tenderness over the lumbosacral spine and the left paralumbar muscles.  Forward flexion was painful beyond 70 degrees.  Extension was limited to 20 degrees.  Lateral flexion was limited to 30 degrees in both directions.  Lateral rotation was limited to 25 degrees is both directions.  There was pain associated with all directions of motion, especially forward flexion and extension.  Left straight leg raising test found slightly exaggerated pain in the lower back.  Muscle strength was normal.  The examiner diagnosed lumbar spondylosis with no significant canal stenosis and mild central disc protrusion superimposed and a bulge at the L3-4 level, mild left foraminal stenosis at the L4-5 level, and mild left sided lumbosacral radiculopathy symptoms.  Functional loss due to pain was moderate.  Joint function was additionally limited by pain, fatigue, and weakness secondary to repetitive use and flare-ups, at which time functional loss is moderate to moderately severe.

Private treatment records reflect that in October 2007 the Veteran reported that his low back pain radiated down his legs.  In November 2007, he told his private orthopedist that his back was flaring up as was his left leg pain.

VA treatment records reflect that in July 2007 the Veteran reported chronic arthralgia, especially in his low back.  He reported lower back pain going down both legs in November 2007.  He was diagnosed with chronic arthralgia and referred for an MRI.  The December 2007 MRI showed a probable small tear in the annulus of the disc at L3-4 posteriorly at the midline and mild bulging disc diffusely at L1-2 without significant impingement.  In May 2008, a nerve conduction velocity study (NCV) showed radiculopathy in the lower extremities, specifically mild left L5-S1 lumbar radiculopathy.  

In his July 2008 substantive appeal, the Veteran stated that his ranges of motion were not measured with a gauge at his VA examination.

VA treatment records include an August 2008 MRI revealed mild degenerative changes at the thoracolumbar junction in the upper lumbar spine, an annular fissure in the posterior margin associated with a tiny posterior disc protrusion, and no significant spinal canal stenosis or foraminal narrowing.  At a November 2008 neurology consultation, sensation was intact in the legs and there was reduced range of motion of the back.  The neurologist found a small disc herniation in the lumbar region.  In February 2009, the Veteran reported lower back pain when being treated for shoulder pain.  In March 2009 he was referred to physical therapy for chronic lumbar sacrum pain.  In June 2010 it was noted that his chronic pain was under control with his current medication.  In January 2011, it was noted that he suffered from degenerative joint disease in the back, and that there were no further treatment options for his chronic pain.

At his December 2011 hearing, the Veteran reported a gradual worsening of his lower back disability over the prior 2 or 3 years.  His wife stated that it got really bad in July 2006 when the Veteran was unable to pick up a small television.

The Board finds that an evaluation of 20 percent is warranted for the Veteran's lumbosacral strain for the period on appeal prior to July 5, 2011.  Such a rating is warranted for the functional equivalent of forward flexion limited to 60 degrees or less.  While the Veteran's forward flexion was noted to be painful at 70 degrees at his May 2007 examination, the examiner found that functional loss due to pain was moderate, and that joint function was additionally limited by pain, fatigue, and weakness secondary to repetitive use and flare-ups, at which time functional loss is moderate to moderately severe.  This finding supports a rating of 20 percent based on functional equivalence.  See DeLuca, 8 Vet. App. at 204-07.  The Board further finds that an evaluation in excess of 20 percent is not warranted for this period.  Higher ratings are available for incapacitating episodes, ankylosis, forward flexion limited to 30 degrees or less, or the functional equivalent thereof.  The evidence weighs against a finding of manifestations of such severity.  As discussed above, the Veteran's forward flexion had not been measured as limited to any less than 70 degrees, and there is no indication in the record of ankylosis or incapacitating episodes.  Furthermore, the Veteran's symptoms are not the functional equivalent of those warranting a higher rating.  His regular reports of pain during this period are consistent and do not rise to the severity warranting a higher rating.

The Board further finds that a separate evaluation of 10 percent is warranted for the Veteran's radiculopathy of the left lower extremity for the period on appeal prior to July 5, 2011.  The Veteran has consistently reported numbness and tingling in his left leg, and both the May 2007 VA examination and the May 2008 NCV study showed mild lumbar radiculopathy of the lower left extremity, specifically in L5-S1.  A 10 percent evaluation is warranted for the equivalent of mild incomplete paralysis of the sciatic nerve.  The Board further finds that an evaluation in excess of 10 percent is not warranted for the Veteran's radiculopathy.  Higher ratings are available for complete paralysis or moderate, moderately severe, or severe incomplete paralysis.  The evidence weighs against manifestations of such severity.  Both the VA examiner and the May 2008 NCV study found radiculopathy to be mild, and the reports of the Veteran's symptoms are consistent with these evaluations.  

Cervical Fusion

The Veteran claims an evaluation in excess of 20 percent for status post C5-7 cervical fusion.  

The Veteran is currently in receipt of a 20 percent disability rating for his service-connected cervical spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5241, spinal fusion.  This disability is evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The next higher rating of 30 percent is assignable for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Under this formula, a higher rating of 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum rating of 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Radiculopathy affecting the radial nerve is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8514.  In the dominant extremity, a 20 percent rating is warranted for mild incomplete paralysis, a 30 percent rating is warranted for moderate incomplete paralysis, a 50 percent rating is warranted for severe incomplete paralysis, and a 70 percent rating is warranted for complete paralysis.  In the nondominant extremity, a 20 percent rating is warranted for mild or moderate incomplete paralysis, a 40 percent rating is warranted for severe incomplete paralysis, and a 60 percent rating is warranted for complete paralysis.  

Radiculopathy affecting the median nerve is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  In the dominant extremity, a 10 percent rating is warranted for mild incomplete paralysis, a 30 percent rating is warranted for moderate incomplete paralysis, a 50 percent rating is warranted for severe incomplete paralysis, and a 70 percent rating is warranted for complete paralysis.  In the nondominant extremity, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for severe incomplete paralysis, and a 60 percent rating is warranted for complete paralysis. 

Radiculopathy affecting the ulnar nerve is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  In the dominant extremity, a 10 percent rating is warranted for mild incomplete paralysis, a 30 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for severe incomplete paralysis, and a 60 percent rating is warranted for complete paralysis.  In the nondominant extremity, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, a 30 percent rating is warranted for severe incomplete paralysis, and a 50 percent rating is warranted for complete paralysis.  

Radiculopathy affecting the musculotaneous nerve is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8517.  A 0 percent rating is warranted for mild incomplete paralysis, a 10 percent rating is warranted for moderate incomplete paralysis, a 20 percent rating is warranted for severe incomplete paralysis of either extremity or complete paralysis of the nondominant extremity, and a 30 percent rating is warranted for complete paralysis of the dominant extremity.  

Radiculopathy affecting the circumflex nerve is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8518.  In the dominant extremity, a 0 percent rating is warranted for mild incomplete paralysis, a 10 percent rating is warranted for moderate incomplete paralysis, a 30 percent rating is warranted for severe incomplete paralysis, and a 50 percent rating is warranted for complete paralysis.  In the nondominant extremity, a 0 percent rating is warranted for mild incomplete paralysis, a 10 percent rating is warranted for moderate incomplete paralysis, a 20 percent rating is warranted for severe incomplete paralysis, and a 40 percent rating is warranted for complete paralysis.

VA treatment records reflect that in January 2007, the Veteran reported neck pain radiating to his right shoulder for the prior month.  A February 2007 MRI showed multiple level degenerative disease severe postoperative changes.  

The Veteran submitted a number of statements in April 2007.  He reported neck pain since January 2007 that has kept him from working.  His friend reported that he observed the Veteran's inability to do any lifting, prolonged standing, or walking.

The Veteran underwent a VA examination in May 2007.  He reported neck pain and some tingling and numbness of the arms and hands.  Pain was dull and rated 3/10 but exacerbated to sharp at 8-10/10 when bending or turning.  He reported flare-ups once to twice per week.  Examination revealed tenderness over the cervical spine and in the right paracervical muscles.  Forward flexion was limited to 50 degrees.  Extension was limited to 25 degrees.  Lateral flexion was limited to 25 degrees in both directions.  Lateral rotation was limited to 25-30 degrees in both directions with associated pain.  Muscle strength was normal.  The examiner diagnosed status post C5-7 cervical fusion and degenerative disc disease with mild residual foraminal narrowing on the left at C6-7.  The examiner noted mild to moderate functional loss due to pain in the cervical spine.  Joint function was additionally limited by pain, fatigue, and weakness secondary to repetitive use and flare-ups and at that time functional loss was estimated as moderate to moderately severe.

Private treatment records reflect that in September 2007 the Veteran reported numbness coming down from the neck into the arm.  He reported additional neck pain in October 2007.  

In his July 2008 substantive appeal, the Veteran stated that his ranges of motion were not measured with a gauge at his VA examination.

VA treatment records reflect that at a November 2008 neurology consultation, sensation was intact in the arms and there was slightly reduced range of motion of the neck.  The neurologist found a combination of severe underlying degenerative joint disease and postop fibrosis in the cervical area.  In February 2009, the Veteran reported neck pain when being treated for shoulder pain.  

Private treatment records include a May 2010 MRI which showed post-op fusion of the fifth, sixth, and seventh cervical vertebrae with a bone plate, opaque screws, and interbody graft; prominent posterocentral and right and left paracentral herniations of the intervertebral disc between C4-5; and normal cervical portion of the spinal cord.

VA treatment records reflect that in June 2010 it was noted that the Veteran's chronic pain was under control with his current medication.  In January 2011, it was noted that there were no further treatment options for his chronic pain.  

The Veteran underwent a VA examination in July 2011.  He reported constant sharp pain in his neck primarily posteriorly radiating to the base of his skull.  He denied flare-ups.  Pain was exacerbated by looking up and down.  On examination, forward flexion was limited to 35 degrees.  Extension was limited to 30 degrees.  Lateral flexion was limited to 25 degrees in both directions.  Lateral rotation was limited to 15 degrees in both directions.  There was no increased loss of function after repetitive motion.  Muscle strength was normal.  He appeared to have sleeve and glove hypoesthesia of the left upper extremity.  There was tenderness but no swelling, heat, or redness.  X-rays showed mild osteopenia and status post fusion of C5-7 with an anterior metal plate with no foraminal encroachment or vertebral compression.  The radiologist diagnosed it as a minor abnormality.  The examiner diagnosed status post anterior cervical spine fusion C5-7, and opined that the Veteran was experiencing a moderate disability of the cervical spine.

VA treatment records reflect that in August 2011 the Veteran reported neck pain radiating down his lower back and both legs.

At his December 2011 hearing, the Veteran reported constant pain rated at 10/10 2-3 times per week lasting 4-5 hours.  He stated his pain prevents him from driving much or sitting for long periods of time.  He reported numbness in his left arm to his elbows associated with his neck pain.

The Veteran submitted a number of statements from March to May of 2012.  His sons both reported that the Veteran's neck and back pain prevents him from getting out of bed and dressing himself without assistance.  The sons reported that the pain prevents their father from engaging in activities with them.  His wife described his treatment history and how pain kept him from working and engaging in daily activities.

The Veteran underwent a VA examination in April 2012.  He reported constant neck pain, rated 7/10, exacerbated by riding in a vehicle, elevation on pillows, rotating, or tilting.  He denied flare-ups.  He denied paresthesia of the upper extremities with the exception of numbness and tingling in the left thumb which arose two months prior.  On examination, forward flexion was limited to 30 degrees with pain thereat and to 45 degrees or greater on repetition.  Extension was limited to 10 degrees with pain at 0 degrees and to 15 degrees on repetition.  Right lateral flexion was limited to 15 degrees with pain thereat and no change on repetition.  Left lateral flexion was limited to 20 degrees with pain thereat with no change on repetition.  Right lateral rotation was limited to 60 degrees with pain at 50 degrees and to 55 degrees on repetition.  Left lateral rotation was limited to 20 degrees with pain at 5 degrees and to 15 degrees on repetition.  Repetition of movement also increased functional loss with contributing factors of less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  There was localized tenderness/pain on palpation and guarding/muscle spasm that did not result in an abnormal gait or spinal contour.  Muscle strength was full with no atrophy.  Reflexes were normal.  Sensory examinations were normal and there were no signs or symptoms of radiculopathy.  There were no indications of other neurological abnormalities.  There was IVDS, but there were no incapacitating episodes over the past 12 months.  Scars were present but were not painful, unstable, or greater than 39 square centimeters.  Based on this examination and a May 2010 MRI, he was diagnosed with chronic cervical spine osteopenia, status post fusion of C5 to C7 with retained hardware.  The examiner found no functional impact on the Veteran's ability to work.  The examiner further explained that there were mildly positive Tinel's sign and Phalen's test in the digits of the left upper extremity, but these findings were most consistent with peripheral mononeuropathy, such as carpal tunnel syndrome, and not related to a cervical spine disability.

VA treatment records include a July 2012 MRI of the cervical spine.  The MRI showed minor subluxation at C4-5 with mild disc desiccation and a left posterior herniated nucleus pulposus, as well as the two discectomies with straight fusion of C5-7.  The Veteran underwent a nerve conduction velocity study (NCV) in October 2012 which showed mild right carpal tunnel syndrome and right C7-8 nerve root irritation.  At a January 2013 neurosurgery consultation, he was diagnosed with cervical stenosis.  In April 2013 he reported neck pain that occasionally radiated to the right upper extremity and that he associated with more pain, numbness, and weakness in the right hand.  His neurosurgeon found the symptoms consistent with radiculopathy.  In August 2013, he reported bilateral hand numbness.  A second NCV study in September 2013 showed mild bilateral carpal tunnel syndrome.  In March 2014, he underwent a second cervical fusion surgery.  In May 2014, the Veteran underwent an initial evaluation for occupational therapy.  His goal was to increase range of motion of his neck, though he felt like most of the movement had returned since his surgery.  His occupational therapist noted pain and limited range of motion.  After multiple treatment sessions, in June 2014 he reported zero pain and increased ability to flex his neck.  Right lateral rotation was measured at 31 degrees.  Right lateral flexion was 11 degrees with minimal pain.  Left lateral rotation was 33 degrees.  Left lateral flexion was 12 degrees.  Forward flexion was 19 degrees.  Extension was 10 degrees. 

The Veteran underwent a VA examination of his peripheral nerves in July 2014.  He reported numbness and weakness in his left arm and hand.  Specifically, he reported mild intermittent pain, mild paresthesia/dysthesia, and moderate numbness in the left upper extremity.  Muscle strength testing was normal in the right upper extremity but 4/5 in left grip, elbow flexion and extension, and wrist flexion and extension.  There was no muscle atrophy and reflexes were normal.  Sensory tests were normal on the right but decreased in the shoulder, inner/outer forearm, and hand/fingers.  He was diagnosed with neuropathy of the left arm, specifically mild incomplete paralysis of the left radial, median, ulnar, musculotaneous, and circumflex nerves.  The examiner explained that this neuropathy was caused by the Veteran's cervical spine fusion.  The examiner noted that the Veteran is right-handed.

The Veteran underwent a VA examination in August 2015.  He reported stiffness and pain.  He reported flare-ups, but these appeared to consist primarily of headaches, which are separately rated and outside the scope of this appeal.  The examiner found that examination results were neither medically consistent nor inconsistent with the Veteran's reports of flare-ups, and in any event pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups.  On examination, flexion and extension were limited to 40 degrees.  Lateral flexion was limited to 30 degrees in both directions.  Lateral rotation was limited to 50 degrees in both directions.  Pain was noted in all ranges of motion but did not contribute to functional loss.  Repetitive use testing did not result in additional loss of function or range of motion.  The Veteran was examined immediately after repetitive use over time with no additional limitation by pain, weakness, fatigability, or incoordination.  There was objective evidence of muscle spasms and guarding which did not result in abnormal gait or spinal contour.  Muscle strength was normal without atrophy.  Reflexes were normal.  Sensory examination was normal and there was no other indication of radiculopathy or other neurological abnormalities.  There was no evidence of ankylosis.  The Veteran was diagnosed with status post C5-7 cervical fusion.  The examiner found that the Veteran's neck disability did not impact his ability to work.

The Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's cervical spine disability.  Higher ratings are available for incapacitating episodes, ankylosis, forward flexion of the cervical spine 15 degrees or less, or the functional equivalent thereof.  The evidence weighs against findings of such severity.  There is no indication in the record of ankylosis or incapacitating episodes.  Over the course of many examinations forward flexion has never been less than 19 degrees and was usually significantly greater.  As to functional equivalence, there is no indication of the Veteran needing to use a neck brace and his flare-up reports and denials do not reflect a consistent exacerbation of symptoms.  See DeLuca, 8 Vet. App. at 204-07.  For these reasons, the Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's cervical spine disability.

The Board further finds that a separate evaluation of 20 percent is warranted for radiculopathy of the left upper extremity associated with the Veteran's cervical spine disability.  He has consistently reported radiculopathy symptoms, and such was explicitly diagnosed and related to his cervical spine disability at his July 2014 peripheral nerve VA examination.  The examiner found mild incomplete paralysis of the left radial, median, ulnar, musculotaneous, and circumflex nerves.  The Board finds that there is no basis for separating the symptoms of paralysis into different ratings when the symptoms as reported by the Veteran are numbness and tingling throughout the extremity.  38 C.F.R. § 4.14.  In the nondominant extremity, mild incomplete paralysis warrants a noncompensable rating in the musculocutaneous and circumflex nerves, a 10 percent rating in the ulnar and median nerves, and a 20 percent evaluation in the radial nerve.  As such, affording the Veteran all benefit of the doubt, 20 percent as the greatest of these ratings is awarded.  The Board further finds that an evaluation in excess of 20 percent is not warranted.  Higher evaluations are warranted for the equivalent of severe incomplete paralysis or complete paralysis in the nondominant extremity.  The evidence weighs against a finding of such severity.  Those examiners which found there to be radiculopathy never characterized it as more severe than mild, and the reports of numbness and tingling by the Veteran are consistent with the finding of the July 2014 VA examiner.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including pain, stiffness, weakness, tenderness, limited motion, guarding, painful motion, diminished muscle strength, numbness, and tingling, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his low back and neck are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An evaluation of 20 percent, but not in excess thereof, for a lumbosacral strain, for the period on appeal prior to July 5, 2011, is granted, subject to the laws and regulations governing the payment of VA benefits.

A separate evaluation of 10 percent, but not in excess thereof, for radiculopathy of the left lower extremity associated with a lumbosacral strain, for the period on appeal prior to July 5, 2011, is granted, subject to the laws and regulations governing the payment of VA benefits.

An evaluation in excess of 20 percent for status post C5-7 cervical fusion is denied.

A separate evaluation of 20 percent, but not in excess thereof, for radiculopathy of the left upper extremity associated with status post C5-7 cervical fusion, is granted, subject to the laws and regulations governing the payment of VA benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


